ON MOTION FOR REHEARING
PER CURIAM.
Upon the State’s motion for rehearing, and additional portions of the record having been provided to this Court, specifically the November 3, 2009 plea colloquy, and March 23, 2010 evidentiary hearing transcript, all of which were part of the trial court record, we now affirm the May 5, 2010 order denying the defendant’s belated motion to withdraw plea, which the trial court treated as a Florida Rule of Criminal Procedure 3.850 motion.
Motion for rehearing granted; order affirmed.